In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Queens County (Heffernan, J.), dated March 11, 2004, which denied her objections to an order of the same court (Contaratos, S.M.), dated September 2, 2003, which, after a hearing, denied her petition for child support.
Ordered that the order is affirmed, without costs or disbursements.
Parents of minor children are responsible for their children’s support until age 21 (see Family Ct Act § 413; Matter of Roe v Doe, 29 NY2d 188, 192-193 [1971]). Nevertheless, children of employable age and in full possession of their faculties who voluntarily and without cause abandon their home, against the will of their parents and for the purpose of avoiding parental control, forfeit their right to demand support even if they are not financially self-sufficient (see Matter of Parker v Stage, 43 NY2d 128 [1977]; Matter of Roe v Doe, supra; Matter of Donnelly v Donnelly, 14 AD3d 811 [ 2005]; Matter of Commissioner of Social Servs. [Jones] v Jones-Gamble, 227 AD2d 618 [1996]). On this record, there was ample evidence to support a finding that the petitioner had abandoned the respondent’s home without cause in January 2000, at the age of 17. Accordingly, there is no basis to disturb the findings of the Support Magistrate, who was in the best position to assess the credibility of the witnesses and the evidence offered (see Matter of Heyn v Burr, 6 AD3d 781, 782 [2004]). H. Miller, J.P, Cozier, S. Miller and Fisher, JJ., concur.